DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 17 December 2021.
Claims 1-20 are pending and have been presented for examination.

Double Patenting
Claims 1-3, 5-6, 11-13, 15 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-12 and 15 of U.S. Patent No. 11,237,959. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-3, 11-13 and 18-19 are anticipated by the limitations in claims 10, 1 and 15, respectively, as shown below.  The majority of limitations differ in language used, but the scope is the same.  The independent claims of the instant application contain the limitation “… transferring, in a single transfer, at least one of the multiple changes to the first controller for storage in the non-volatile memory without transferring each of the multiple changes one at a time and without performing multiple transfers to the first controller for the multiple changes.”  The independent claims of the ‘959 patent contain the limitation “… send, via the controller interface, at least a sub-set of the group of changes for storage in the non-volatile memory…”  Since the limitation of the ‘959 patent states that the changes are sent, and there is no indication the changes are sent one at a time over multiple transfers, this would anticipate the negative limitations of the instant application.

11,237,959
17/555,254
10. A data storage device, comprising: 
(A) volatile memory; 
(B) a non-volatile memory; 
(C) a first controller for communication with the non-volatile memory via a memory interface, 
(D) wherein the first controller comprises a host interface configured to receive a plurality of write operations from a host; 
(E) and a second controller for communication with the first controller via a controller interface of the first controller and the volatile memory, 
(F) wherein the second controller comprises a remote logical-to-physical address manager configured to access and update, based on the plurality of write operations, a logical-to-physical address table copied from the non-volatile memory to the volatile memory, 
(G) wherein the second controller is further configured to collect, based on the updating, a group of changes to the logical-to-physical address table in the volatile memory and send, via the controller interface, at least a sub-set of the group of changes for storage in the non-volatile memory, 
(H) wherein when at least a portion of the logical-to-physical address table in the volatile memory is valid, the data storage device is configured to cause declining to copy the at least a portion of the logical-to-physical address table from the non-volatile memory into the volatile memory, 
(I) and wherein the data storage device is separate and different from the host.
1. A data storage system, comprising: 
(A) persistent memory configured to store a logical-to-physical address table; 
(B) non-volatile memory; 
(C) a first controller coupled to the non-volatile memory, 
(D) the first controller configured to receive multiple commands from a host system; 
(E) and a second controller coupled to the first controller and the persistent memory, 
(F) the second controller configured to cause: performing multiple changes to the logical-to-physical address table based on the multiple commands; and 
(G) transferring, in a single transfer, at least one of the multiple changes to the first controller for storage in the non-volatile memory without transferring each of the multiple changes one at a time and without performing multiple transfers to the first controller for the multiple changes.

2. The data storage system of claim 1, 
(H) wherein when at least a portion of the logical- to-physical address table in the persistent memory is valid, the data storage system is configured to cause declining to copy the at least a portion of the logical-to-physical address table from the non-volatile memory into the persistent memory.

3. The data storage system of claim 1, wherein: 
(I) the data storage system is separate and different from the host system.
Claims 11/12
Claims 5/6
1. A method, comprising: 
(A) receiving, via a host interface of a primary controller, a plurality of write operations from a host; 
(B) updating, via a logical-to-physical address manager of a secondary controller, a logical-to-physical address table in a persistent memory based on the plurality of write operations; 
(C) collecting, via the secondary controller, a group of changes to the logical-to-physical address table in the persistent memory based on the updating; sending, via a controller interface of the secondary controller in communication with the primary controller, at least a sub-set of the group of changes for storage in a non-volatile memory; 
(D) and when at least a portion of the logical-to-physical address table in the persistent memory is valid, declining to copy the at least a portion of the logical-to-physical address table from the non-volatile memory into the persistent memory,
(E) wherein a data storage system comprises the second controller, the persistent memory and the non-volatile memory, and wherein the data storage system is separate and different from the host.
11. A method for a data storage system, the method comprising: 
(A) receiving, by a first controller, multiple commands from a host system; 
(B) performing, by a second controller, multiple changes to a logical-to-physical address table in persistent memory based on the multiple commands; 
(C) and transferring, by the second controller, in a single transfer, at least one of the multiple changes to the first controller for storage in non-volatile memory without transferring each of the multiple changes one at a time and without performing multiple transfers to the first controller for the multiple changes.

12. The method of claim 11, 
(D) wherein when at least a portion of the logical-to-physical address table in the persistent memory is valid, the method comprises declining to copy the at least a portion of the logical-to-physical address table from the non-volatile memory into the persistent memory.

13. The method of claim 11, wherein:
(E) the data storage system is separate and different from the host system; and the data storage system comprises the second controller, the persistent memory and the non-volatile memory.
Claim 2
Claim 15
15. A data storage device comprising: 
(A) means for receiving a plurality of write operations from a host; 
(B) means for updating a logical-to-physical address table in a persistent memory based on the plurality of write operations; 
(C) means for collecting a group of changes to the logical-to-physical address table in the persistent memory based on the updating of the logical-to-physical address table; and means for sending at least a sub-set of the group of changes for storage in a non-volatile memory, 
(D) means for declining to copy at least a portion of the logical-to-physical address table from the non-volatile memory into the persistent memory, when the at least a portion of the logical-to-physical address table in the persistent memory is valid, wherein the data storage device comprises the persistent memory and the non-volatile memory, and wherein the data storage device is separate and different from the host.
18. An apparatus, comprising: 
(A) means for receiving multiple commands from a host system; 
(B) means for performing multiple changes to a logical-to-physical address table in persistent memory based on the multiple commands; 
(C) and means for transferring, in a single transfer, at least one of the multiple changes for storage in non-volatile memory without transferring each of the multiple changes one at a time and without performing multiple transfers for the multiple changes.

19. The apparatus of claim 18, comprising 
(D) means for, when at least a portion of the logical-to-physical address table in the persistent memory is valid, declining to copy the at least a portion of the logical-to-physical address table from the non-volatile memory into the persistent memory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7, 9, 11, 14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM (U.S. Patent Application Publication #2015/0039814) in view of CHANG (U.S. Patent Application Publication #2016/0299710).

1. LIM discloses A data storage system, comprising: persistent memory (see [0052]: main memory 130) configured to store a logical-to-physical address table (see [0052], [0055]: map table 500a that is stored in main memory); non-volatile memory (see [0054]: non-volatile storage); a first controller coupled to the non-volatile memory (see [0053]: storage controller), the first controller configured to receive multiple commands from a host system (see [0082]: storage controller communicates with the host); and a second controller coupled to the first controller and the persistent memory (see [0082]: storage controller communicates with the CPU), the second controller configured to cause: performing multiple changes to the logical-to-physical address table based on the multiple commands (see [0084]-[0089]: table is accessed and/or updated based on read and write commands); and transferring, in a single transfer, at least one of the multiple changes to the first controller for storage in the non-volatile memory without transferring each of the multiple changes one at a time and without performing multiple transfers to the first controller for the multiple changes (see CHANG below).
CHANG discloses the following limitations that are not disclosed by LIM: transferring, in a single transfer, at least one of the multiple changes to the first controller for storage in the non-volatile memory without transferring each of the multiple changes one at a time and without performing multiple transfers to the first controller for the multiple changes (see [0028]-[0031]: mapping information is updated as writes are received, the changes to the mapping information are accumulated in the mapping cache).  Accumulating changes though the use of a journal improves performance versus periodically copying each update from cache to non-volatile memory (see [0019]).  The entire block of changes in the journal is written as one operation, this is considered a single transfer (see [0031]).  LIM further discloses the system performs write operations (see [0087]). A write operation would necessitate assigning a physical address to a logical address, and therefore result in an update to the mapping table. LIM discloses the use of an update table to track changes made to logical and physical address mapping (see [0084]). Since the startup of the system copies the mapping table from the storage device to the host, those changes would need to be flushed back to the storage device as some point, otherwise the next startup would copy an out-of-date table to the host (see [0072] — mapping table loaded into host memory; see [0055] — mapping table loaded into host memory).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify LIM to transfer the multiple changes to the table as described by CHANG.  One of ordinary skill in the art would have been motivated to make such a modification to improve performance, as copying the changes one at a time can increase overhead, as taught by CHANG.  LIM and CHANG are analogous/in the same field of endeavor as both references are directed to management of a translation table for a flash memory system.

5. The data storage system of claim 1, wherein transferring the at least one of the multiple changes to the first controller comprises transferring only a most-recent change to the first controller (see CHANG [0031]: the journal contains the most recent changes).

7. The data storage system of claim I, wherein the second controller is configured to cause, prior to the transferring in the single transfer: collecting all of the multiple changes; and storing all of the multiple changes in the persistent memory without storing all of the multiple changes in the non-volatile memory (see CHANG [0031]: the changes are collected in a journal in the mapping cache before being transferred to the non-volatile memory).

9. The data storage system of claim 1, wherein: transferring, in the single transfer, the at least one of the multiple changes is caused to be performed during garbage collection, retention management or disturb management (see CHANG [0031]: the mapping cache is flushed to non-volatile memory to retain the changes made to the mapping table).

11. LIM discloses A method for a data storage system, the method comprising: receiving, by a first controller, multiple commands from a host system (see [0082]: storage controller communicates with the host); performing, by a second controller, multiple changes to a logical-to-physical address table in persistent memory based on the multiple commands (see [0084]-[0089]: table is accessed and/or updated based on read and write commands); and transferring, by the second controller, in a single transfer, at least one of the multiple changes to the first controller for storage in non-volatile memory without transferring each of the multiple changes one at a time and without performing multiple transfers to the first controller for the multiple changes (see CHANG below).
CHANG discloses the following limitations that are not disclosed by LIM: transferring, by the second controller, in a single transfer, at least one of the multiple changes to the first controller for storage in non-volatile memory without transferring each of the multiple changes one at a time and without performing multiple transfers to the first controller for the multiple changes (see [0028]-[0031]: mapping information is updated as writes are received, the changes to the mapping information are accumulated in the mapping cache).  Accumulating changes though the use of a journal improves performance versus periodically copying each update from cache to non-volatile memory (see [0019]).  The entire block of changes in the journal is written as one operation, this is considered a single transfer (see [0031]).  LIM further discloses the system performs write operations (see [0087]). A write operation would necessitate assigning a physical address to a logical address, and therefore result in an update to the mapping table. LIM discloses the use of an update table to track changes made to logical and physical address mapping (see [0084]). Since the startup of the system copies the mapping table from the storage device to the host, those changes would need to be flushed back to the storage device as some point, otherwise the next startup would copy an out-of-date table to the host (see [0072] — mapping table loaded into host memory; see [0055] — mapping table loaded into host memory).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify LIM to transfer the multiple changes to the table as described by CHANG.  One of ordinary skill in the art would have been motivated to make such a modification to improve performance, as copying the changes one at a time can increase overhead, as taught by CHANG.  LIM and CHANG are analogous/in the same field of endeavor as both references are directed to management of a translation table for a flash memory system.

14. The method of claim 11, wherein: the persistent memory is not a dynamic random access memory (see LIM [0052]: main memory can be PRAM, FRAM, etc.); the second controller is indirectly connected to the non-volatile memory via the first controller and is not directly connected to the non-volatile memory (see LIM [0082]: CPU communicates commands to the storage controller for accessing the non-volatile memory); and the second controller is separate and different from the first controller (see LIM [0082]: CPU and storage controller are separate).

15. The method of claim 11, wherein transferring the at least one of the multiple changes to the first controller comprises transferring only most-recent one or more changes to the first controller (see CHANG [0031]: the journal contains the most recent changes).

17. The method of claim 11, comprising, prior to the transferring in the single transfer: collecting all of the multiple changes; and storing all of the multiple changes in the persistent memory without storing all of the multiple changes in the non-volatile memory (see CHANG [0031]: the changes are collected in a journal in the mapping cache before being transferred to the non-volatile memory).

18. LIM discloses An apparatus, comprising: means for receiving multiple commands from a host system (see [0082]: storage controller communicates with the host); means for performing multiple changes to a logical-to-physical address table in persistent memory based on the multiple commands (see [0084]-[0089]: table is accessed and/or updated based on read and write commands); and means for transferring, in a single transfer, at least one of the multiple changes for storage in non-volatile memory without transferring each of the multiple changes one at a time and without performing multiple transfers for the multiple changes (see CHANG below).
CHANG discloses the following limitations that are not disclosed by LIM: means for transferring, in a single transfer, at least one of the multiple changes for storage in non-volatile memory without transferring each of the multiple changes one at a time and without performing multiple transfers for the multiple changes (see [0028]-[0031]: mapping information is updated as writes are received, the changes to the mapping information are accumulated in the mapping cache).  Accumulating changes though the use of a journal improves performance versus periodically copying each update from cache to non-volatile memory (see [0019]).  The entire block of changes in the journal is written as one operation, this is considered a single transfer (see [0031]).  LIM further discloses the system performs write operations (see [0087]). A write operation would necessitate assigning a physical address to a logical address, and therefore result in an update to the mapping table. LIM discloses the use of an update table to track changes made to logical and physical address mapping (see [0084]). Since the startup of the system copies the mapping table from the storage device to the host, those changes would need to be flushed back to the storage device as some point, otherwise the next startup would copy an out-of-date table to the host (see [0072] — mapping table loaded into host memory; see [0055] — mapping table loaded into host memory).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify LIM to transfer the multiple changes to the table as described by CHANG.  One of ordinary skill in the art would have been motivated to make such a modification to improve performance, as copying the changes one at a time can increase overhead, as taught by CHANG.  LIM and CHANG are analogous/in the same field of endeavor as both references are directed to management of a translation table for a flash memory system.

20. The apparatus of claim 18, comprising: means for collecting all of the multiple changes; and means for storing all of the multiple changes in the persistent memory without storing all of the multiple changes in the non-volatile memory, prior to transferring the at least one of the multiple changes (see CHANG [0031]: the changes are collected in a journal in the mapping cache before being transferred to the non-volatile memory).


Claim(s) 2, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM (U.S. Patent Application Publication #2015/0039814) and CHANG (U.S. Patent Application Publication #2016/0299710) as applied to claims 1, 5, 7, 9, 11, 14-15, 17-18 and 20 above, and further in view of WATANABE (U.S. Patent Application Publication #2017/0068621).

2. The data storage system of claim 1 (see above), wherein when at least a portion of the logical- to-physical address table in the persistent memory is valid, the data storage system is configured to cause declining to copy the at least a portion of the logical-to-physical address table from the non-volatile memory into the persistent memory (see WATANABE below).
WATANABE discloses the following limitations that are not disclosed by LIM: when at least a portion of the logical- to-physical address table in the persistent memory is valid, the data storage system is configured to cause declining to copy the at least a portion of the logical-to-physical address table from the non-volatile memory into the persistent memory (see [0023]-[0026]: a portion of a translation table is stored in cache, associated with the cached translation table are valid/invalid flags). When a memory access occurs, the flag is checked to determine if the translation entries are valid. If they are valid, the entry is used, otherwise the entry is fetched from non-volatile storage where the entire translation table is maintained. Anytime two parallel sets of data are being maintained, it is important to know if the data is valid, or needs to be refreshed. When the data is valid, using the cached translation entry will improve performance as fewer accesses are needed to the non-volatile storage (see [0059]).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LIM to determine if the address table is valid, as disclosed by WATANABE. One of ordinary skill in the art would have been motivated to make such a change in order to improve performance, as taught by WATANABE. LIM and WATANABE are analogous references as they are both directed to caching a portion of a translation table.

12. The method of claim 11 (see above), wherein when at least a portion of the logical-to-physical address table in the persistent memory is valid, the method comprises declining to copy the at least a portion of the logical-to-physical address table from the non-volatile memory into the persistent memory (see WATANABE below).
WATANABE discloses the following limitations that are not disclosed by LIM: when at least a portion of the logical-to-physical address table in the persistent memory is valid, the method comprises declining to copy the at least a portion of the logical-to-physical address table from the non-volatile memory into the persistent memory (see [0023]-[0026]: a portion of a translation table is stored in cache, associated with the cached translation table are valid/invalid flags). When a memory access occurs, the flag is checked to determine if the translation entries are valid. If they are valid, the entry is used, otherwise the entry is fetched from non-volatile storage where the entire translation table is maintained. Anytime two parallel sets of data are being maintained, it is important to know if the data is valid, or needs to be refreshed. When the data is valid, using the cached translation entry will improve performance as fewer accesses are needed to the non-volatile storage (see [0059]).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LIM to determine if the address table is valid, as disclosed by WATANABE. One of ordinary skill in the art would have been motivated to make such a change in order to improve performance, as taught by WATANABE. LIM and WATANABE are analogous references as they are both directed to caching a portion of a translation table.

19. The apparatus of claim 18 (see above), comprising means for, when at least a portion of the logical-to-physical address table in the persistent memory is valid, declining to copy the at least a portion of the logical-to-physical address table from the non-volatile memory into the persistent memory (see WATANABE below).
WATANABE discloses the following limitations that are not disclosed by LIM: means for, when at least a portion of the logical-to-physical address table in the persistent memory is valid, declining to copy the at least a portion of the logical-to-physical address table from the non-volatile memory into the persistent memory (see [0023]-[0026]: a portion of a translation table is stored in cache, associated with the cached translation table are valid/invalid flags). When a memory access occurs, the flag is checked to determine if the translation entries are valid. If they are valid, the entry is used, otherwise the entry is fetched from non-volatile storage where the entire translation table is maintained. Anytime two parallel sets of data are being maintained, it is important to know if the data is valid, or needs to be refreshed. When the data is valid, using the cached translation entry will improve performance as fewer accesses are needed to the non-volatile storage (see [0059]).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LIM to determine if the address table is valid, as disclosed by WATANABE. One of ordinary skill in the art would have been motivated to make such a change in order to improve performance, as taught by WATANABE. LIM and WATANABE are analogous references as they are both directed to caching a portion of a translation table.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM (U.S. Patent Application Publication #2015/0039814) and CHANG (U.S. Patent Application Publication #2016/0299710) as applied to claims 1, 5, 7, 9, 11, 14-15, 17-18 and 20 above, and further in view of SINCLAIR (U.S. Patent Application Publication #2011/0161621).

6. The data storage system of claim 1 (see above), wherein: the second controller is configured to cause identifying duplicate and stale changes to the logical-to-physical address table; and the at least one of the multiple changes being transferred to the first controller excludes the duplicate and stale changes (see SINCLAIR below).
SINCLAIR discloses the following limitations that are not disclosed by LIM: the second controller is configured to cause identifying duplicate and stale changes to the logical-to-physical address table; and the at least one of the multiple changes being transferred to the first controller excludes the duplicate and stale changes (see [0036] — update address map contains changes to the address map and is periodically compacted; see [0044] — compaction of the update address map removes obsolete entries). Compaction of the update map increases available space to store additional entries. Since the map is compacted by removing obsolete entries, those obsolete entries are excluded when the update map is written back to the map in non-volatile storage.
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LIM to exclude duplicate and stale entries as disclosed by SINCLAIR. One of ordinary skill in the art would have been motivated to make such a modification in order to increase available space for the update map, as taught by SINCLAIR. LIM and SINCLAIR are analogous references as both are directed to managing mapping data for a non-volatile memory.

16. The method of claim 11 (see above), comprising: identifying, by the second controller, duplicate and stale changes to the logical-to- physical address table, wherein the at least one of the multiple changes being transferred to the first controller excludes the duplicate and stale changes (see SINCLAIR below).
SINCLAIR discloses the following limitations that are not disclosed by LIM: identifying, by the second controller, duplicate and stale changes to the logical-to- physical address table, wherein the at least one of the multiple changes being transferred to the first controller excludes the duplicate and stale changes (see [0036] — update address map contains changes to the address map and is periodically compacted; see [0044] — compaction of the update address map removes obsolete entries). Compaction of the update map increases available space to store additional entries. Since the map is compacted by removing obsolete entries, those obsolete entries are excluded when the update map is written back to the map in non-volatile storage.
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LIM to exclude duplicate and stale entries as disclosed by SINCLAIR. One of ordinary skill in the art would have been motivated to make such a modification in order to increase available space for the update map, as taught by SINCLAIR. LIM and SINCLAIR are analogous references as both are directed to managing mapping data for a non-volatile memory.

Allowable Subject Matter
Claims 4, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136